Scott’s appeal.
Pee. Cubiam,
All the facts necessary to a proper understanding of the questions involved in this case are clearly and concisely stated in the opinion of the learned auditing judge, and need not be repeated. A consideration of the questions arising upon said facts has led us to the conclusion that they were rightly decided, and for reasons given in said opinion we think the decree of the court below should be affirmed.
Decree affirmed and appeal dismissed with costs to be paid by appellant.
mellob’s appeal.
Pee Cubiam,
January 29, 1894:
This case was argued with Anna B. Scott’s Appeal from same decree and involves precisely the same questions. For reasons briefly stated in the per curiam opinion just filed in that case, No. 172 of this term, the decree should be affirmed.
Decree-affirmed and appeal dismissed with costs to be paid by appellant.